977 So.2d 955 (2008)
Daniel E. MILLICAN
v.
COREGIS INSURANCE COMPANY, East Baton Rouge Parish School Board and Virginia B. Womack.
No. 2008-C-0188.
Supreme Court of Louisiana.
March 24, 2008.
In re Womak, Virginia B.; East Baton Rouge Parish School Board; Coregis Insurance Company et al;  Defendant(s); Applying for Stay, Parish of E. Baton Rouge, 19th Judicial District Court Div. O, No. 507,245; to the Court of Appeal, First Circuit, No. 2006 CA 1270.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.